Title: To James Madison from Joseph Forman, 25 June 1802
From: Forman, Joseph
To: Madison, James


					
						Sir.
						Baltimore June 25. 1802
					
					Enclosed is a Return of all the American Ships & Vessells Which have arrived in the Port of 

Rotterdam from the first day of January 1801. to the first of August in the Same Year.  I am in daily 

expectation of a further return for the Last Half Year from Mr. Lawson Alexander Who is acting during 

My Absence as agent for the Consulate at Rotterdam Which will be immediately forwarded to Your Office. 

 I have also enclosed herewith my Acct. Current With the United States for Advances Made ⅌ Acct.  This 

has been due Me some time but being of Small Amount & being Myself indebted to the United States in 

the Collectors Office in Baltimore I have Not before forwarded it.  The Vouchers are enclosed with them.  

Should You find this Acct. Correct, I request that Orders May be given to the Collector of Baltimore to 

place the Amt. to the Credit of My Own Bonds Which amount to Near 700 or 800 Dollars, to 

enable Me to bring My acct. to a Close, With the United States.
					Before I leave this Country for Holland I shall do myself the Honor to see you at Washington & 

take directions about some matters interesting to the Consulate & which I hope will meet with Legislative 

Assistance the next session of Congress.  I have the Honor to be with the Highest Respect D Sr Obet. 

Huml. Svt.
					
						Joseph Forman
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
